SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) DETHRONE ROYALTY HOLDINGS, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) (CUSIP Number) Michael Holley DeThrone Royalty Holdings, Inc. 5137 E. Armor St. Cave Creek, AZ 602.326.8290 With Copies To: Andrea Cataneo, Esq. Timothy O’Brien, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel: (212) 930-9700 Fax: (212) 930-9725 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 6/14/2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ . Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) CUSIP No. 250665106 13D 1 NAMEOF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS Michael Holley 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) o (b) o Reporting person is affiliated with other persons 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECKBOX IF DISCLOSUREOF LEGAL PROCEEDINGSIS REQUIRED PURSUANTTO ITEM 2(d)or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF 8 SHARED VOTING POWER SHARES BENEFICIALLY 0 OWNED BY 9 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 28,125,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 26.77% 14 TYPE OF REPORTING PERSON IN *Represents 28,125,000 of the Issuer’s common stock that are owned directly by the Mr. Holley. Item 1. Security and Issuer This Schedule 13D relates to the Common Stock, par value $0.001 per share (the “Common Stock”) of DeThrone Royalty Holdings, Inc., a Nevada corporation (the “Issuer”), whose principal executive offices are located at 5137 E. Armor St., Cave Creek, AZ 85331. Item 2. Identity and Background. (a)Michael Holley is an individual (the “Reporting Person”). (b)The business address of Mr. Holley is 5137 E. Armor St., Cave Creek, AZ 85331. (c)Mr. Holley is the President and a director of the Issuer. (d)Mr. Holley has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)Mr. Holley has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Holley is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. Michael Holley On March 26, 2012, Mr. Holley purchased 28, 125,000 shares of the Issuer’s common stock from the Issuer’s former shareholders pursuant to a spinoff transaction. Item 4. Purpose of Transaction. The shares acquired by the Reporting Person were issued for the purpose of acquiring an interest in the Issuer pursuant to a spinoff transaction, notwithstanding the Reporting Person’s role as an executive and director of the Issuer. Item 5. Interest in Securities of the Issuer. Mr. Holley may be deemed to be thebeneficialowner of28,125,000 shares of the Issuer’s common stock, which constitutes approximately 26.77%ofthe105,050,415 sharesoftheIssuer’s common stockoutstandingas of April 30, 2013. Other than the acquisition of the shares reported herein, the Reporting Persons have effected no transactions in the shares of the Issuer during the past 60 days. No persons other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares reported above in this Item 5. Other than as set forth above, Mr. Holley is not the beneficial owners of any other shares of the Issuer’s common stock. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and accurate. Michael Holley July 26, 2013 By: /s/Michael Holley Name: Michael Holley
